Citation Nr: 1614905	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating for the service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent prior to February 11, 2013, in excess of 30 percent from February 11, 2013 to July 24, 2015, and in excess of 50 percent from July 25, 2015.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective from May 6, 2010.  The Veteran disagreed with the initial 10 percent rating assigned and this appeal ensued.  During the pendency of the appeal, the RO issued additional rating decisions in August 2013 and September 2015 which increased the disability rating for the PTSD to 30 percent effective from February 11, 2013 and to 50 percent effective from July 25, 2015, respectively.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2015 the Board remanded the case to the RO for further development and adjudicative action.  At the time of that remand, the Board was unaware that the Veteran had submitted a statement to the RO in November 2013 indicating that he no longer desired an appeal because his situation had resolved.  Because the Board was unaware of the Veteran's request to withdraw his appeal in November 2013, the Board issued a remand in the matter for additional development of the record in March 2015.  Pursuant to those remand instructions, the Veteran was afforded a VA psychiatric examination, and the RO subsequently assigned an increased rating to 50 percent for the PTSD, effective from July 25, 2015.  Given that the development which took place following the November 2013 correspondence resulted in an increased award of benefits, the Board finds it more beneficial to the Veteran to continue with a decision in this case and disregard the earlier request to withdraw his appeal.  Moreover, the Board finds that the Veteran's presence at the most recent VA examination in July 2015 is evidence enough of the Veteran's intent to continue with the appeal.   

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  Since the effective date of service connection, and prior to February 11, 2013, the Veteran's PTSD has been manifested by symptoms of sleep impairment, nightmares, isolative and avoidant behavior, and hypervigilance; but with a calm mood and appropriate affect, all of which resulted in an overall disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and conversation normal.  

2.  Since February 11, 2013, the Veteran's PTSD has been manifested by symptoms of intrusive thoughts, traumatic nightmares, avoidance behavior, hypervigilance, problems with memory and concentration, heightened irritability, and exaggerated startled response, all of which results in an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran's PTSD has never resulted in deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent rating, but not higher, have been more nearly approximated for the service-connected PTSD for the period prior to February 11, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the assignment of a 50 percent disability rating, but no higher, for PTSD have been more nearly approximated from February 11, 2013 to July 24, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for the assignment of a disability rating in excess of 50 percent for the service-connected PTSD since July 24, 2015 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since 2008.  He was also afforded VA examinations in September 2010, February 2013, and July 2015.  These examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his PTSD has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, the Veteran has provided private mental health records which have been reviewed and considered.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a statement of the case, with appropriate notice, in September 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating - PTSD

The Veteran seeks a higher disability rating for his service-connected PTSD, which is rated as 10 percent from May 6, 2010, 30 percent from February 11, 2013, and 50 percent from July 25, 2015.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2014); 38 C.F.R. §§ 3.321(a) , 4.1 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2015). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

PTSD, as well as other psychiatric disorders are rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, for PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The medical evidence in this case consists of private PTSD evaluations from June 2010 and December 2010, as well as VA examination reports from September 2010, February 2013, and July 2015.  

According to the private evaluations from June 2010 and December 2010, the Veteran's PTSD symptoms included intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  He described himself as jumpy with a short fuse following his experiences in Vietnam.  He also reported that he had shut down emotionally.  According to the evaluation report, the Veteran avoids crowds, and positions himself with his back to the wall when in public places.  He cannot tolerate having anyone behind him.  He shops at odd hours to avoid crowds, and he does not like to socialize with others.  He got a job as a truck driver so he could essentially work alone.  

The June 2010 evaluation also notes that the Veteran has trouble sleeping, and feels anxious at night that someone is in his house.  He often gets up to check the locks on his doors and winders.  He keeps the blinds down at all times and keeps a gun close by.  

Mental status examination revealed normal dress and cooperation during the evaluation.  Mood was agitated, affect was restricted and the Veteran was fully oriented.  There were no current suicidal or homicidal ideations.  The examiner concluded that the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life.  Because of his hypervigilance and isolating behaviors, the Veteran was thought to be severely compromised in his ability to initiate or sustain work or social relationships.  The examiner also indicated that the Veteran's memory and concentration problems result in his inability to learn new tasks.  The examiner found the Veteran to be totally and permanently disabled.  

A VA examination report from September 2010 reflects that the examiner was not provided with the claims file in conjunction with that examination.  Nonetheless, the Veteran reported essentially the same symptoms to the VA examiner in September 2010 that he reported to the private psychologist in June 2010.  For example, he reported bad dreams and nightmares, intolerance of crowds, sleep disturbance, intrusive thoughts, exaggerated startle response, and avoidant behavior.  He reported no trouble with his temper, and denied panic attacks and suicide attempts.  

The examination reports specifically notes that the Veteran does security work, full time.  He had reportedly been doing this work for the past several years.  He worked regularly, did not miss any work, and got along well with his peers, supervisors, and the general public.  The examination report also notes that the Veteran lives with his wife, does chores around the house, enjoys sports and occasionally goes to church.  He had two boys with whom he was close, although he had few friends and did not participate in a lot of recreational and leisure pursuits.  

On mental status examination, the Veteran was alert and cooperative, casually and appropriately dressed, and pleasant.  He answered questions and volunteered information.  There were no loosened associations or flight of ideas.  The Veteran's mood was clam and pleasant, his affect was appropriate.  He had no impairment of thought processes or communications.  Memory appeared to be adequate, as did his insight and judgment.  There were no delusions or hallucinations.  

The examiner concluded that the Veteran's PTSD resulted in an interference with social activities and causes some distress, but only to a mild degree.  The examiner indicated a GAF score of 63.  

In December 2010, the examiner who conducted the June 2010 evaluation indicated that the Veteran's symptoms noted in June 2010 remained the same.  The examiner noted that the Veteran was treated with therapy under his care and was last seen in October 2010.  

Another VA examination was conducted in February 2013.  This examination report notes that the Veteran had been separated from his wife for the prior year.  The examiner noted that the Veteran's disability picture was most closely related to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

However, the examiner noted that the Veteran had been married twice and his second marriage ended because, among other things, the Veteran had mood changes and would be mean on occasion.  Additionally, the Veteran's wife would get scared when the Veteran would "try to protect the house" by getting up in the middle of the night and standing guard.  

The Veteran continued to work in security and had maintained that job since 2008; however, he was having difficulty with his supervisors because he does not like being told by others what to do.  The Veteran admitted that he occasionally talks back to his supervisor.  The Veteran was also very emotional, and explained that he cries when he sees something on television about war.  

The examiner acknowledged that the Veteran exhibited avoidant behavior, had feelings of detachment or estrangement from others, and restricted range of affect.  He had difficulty with sleep and concentration, and he was hypervigilant.  The examiner also indicated that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The VA examiner in July 2015 also found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examination report indicates that the Veteran lived with his wife at that time, although it is not clear whether this is his second wife or his third wife.  Although he reported having a good relationship with his wife, he did acknowledge that there was some conflict due to his irritability.  He preferred to stay at home but agreed to go out for his wife.  He enjoys working because he says it keeps his mind off intrusive thoughts.  

There was no change reported since his last (February 2013) examination.  The examiner noted the same symptoms consistently reported by the Veteran, including sleep disturbance, diminished interest in participation in significant activities, feelings of detachment or estrangement, irritability, hypervigilance, and depressed mood.  The examiner noted that the Veteran also exhibited anxiety, suspiciousness, disturbances of motivation and mood, and had difficulty in establishing and maintaining effective work and social relationships.  

The examiner concluded that the Veteran was experiencing an exacerbation of symptoms since his February 2013 examination, but his functional impairment had remained relatively stable.  

In summary, the Veteran has consistently reported the same symptoms since the effective date of service connection.  These symptoms include chronic sleep impairment, intrusive thoughts, nightmares, exaggerated startle response, avoidance, isolation, irritability, and depressed mood.  

Prior to February 11, 2013, however, the Veteran's symptoms were described by the VA examiner as mild in degree.  The VA examiner in September 2010 indicated a GAF score of 63.  While the VA examiner noted the Veteran's symptoms of sleep impairment, nightmares, hypervigilance and avoidant behavior, the examiner also indicated that the Veteran's mood was calm and pleasant, and his affect was appropriate.  The examination report also notes that the Veteran did not miss time from work and got along fine with his peers, supervisors and the general public.  The Board is mindful, however, that the Veteran preferred to avoid crowds, had few friends, and reported hypervigilance and exaggerated startle response.  Furthermore, the Veteran's job did not require him to interact much, if any, with other people.  Thus, while the Veteran generally functioned normally, he did experience periods of impairment in occupational and social interaction.  

Based on the foregoing, the criteria are met for the assignment of a 30 percent rating but no higer since the effective date of service connection until February 11, 2013.  

The Board is also mindful of the disparity in the VA examination report from September 2010 and the private psychological evaluation report from June 2010.  Significantly, the private report suggests that the Veteran is permanently and totally disabled from his PTSD, but this is clearly not the case, given that he holds a full-time job, is married, and can care for himself adequately.  Given these findings, the private examination reports from June 2010 and December 2010 are not greatly probative.  The Veteran does not miss work due to his PTSD, and he has maintained steady full-time employment for many years.  Thus, the Veteran cannot be said to be permanently and totally disabled due to his PTSD, and the opinions are therefore significantly compromised and not as probative as other mental health evidence.  

While the Veteran has been able to hold a steady job for many years, there is evidence beginning on February 11, 2013, that he can become irritable with supervisors and occasionally talks back to his boss.  Likewise, while the Veteran is married, he has explained that there are certainly problems with his relationship, and he was separated from his second wife for at least a year due to these problems.  These symptoms were not noted prior to the February 2013 VA examination.  

The VA examinations from February 2013 and July 2015 are consistent with these findings, and suggest that the Veteran's symptoms have worsened since the 2010 examination.  The Veteran described periods of hypervigilant behavior such as protecting his house by getting up in the middle of the night and standing guard.  The Veteran also described periods of heightened irritability and emotion, and feelings of detachment and estrangement from others.  His affect was noted to be restricted.  This heightened irritability, hypervigilance, and restricted affect was not demonstrated prior to February 11, 2013.  

When considering all of the examinations summarized above, the Board finds that since February 11, 2013, the overall disability picture more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to the symptoms described above.  Accordingly, the criteria for the assignment of a 50 percent rating are more nearly approximated since February 11, 2013.  

In this regard, the Veteran's PTSD has never been productive of deficiencies in most areas.  Again, although the private psychologist felt that the Veteran's PTSD was permanent and total, and has caused significant disturbances in all areas of his life, that is simply not the case.  As shown above, the Veteran has been able to maintain full time employment with the same job for years, and has no problems taking care of activities of daily living.  He dresses and acts appropriately at examinations, and his insight and judgment are intact.  

For these reasons, the Board finds that the VA examinations, collectively, are more probative than the June 2010 and December 2010 examination findings.  As the Veteran does not have deficiencies in most areas, the criteria for the assignment of a disability in excess of 50 percent are not met.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has, for example, symptoms of depression, anxiety, avoidant and isolative behavior, frequent nightmares, exaggerated startle response, and difficulty in establishing effective work and social relationships.  The criteria for the evaluation of PTSD under the general rating formula for rating mental disorders specifically contemplate all of the Veteran's symptoms.  Therefore it cannot be stated that the criteria under when the Veteran's PTSD is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has an additional service-connected disabilities of prostate cancer residuals rated as 20 percent disabling, and diabetes mellitus with erectile dysfunction, rated as 20 percent disabling with an additional special monthly compensation (SMC) due to loss of use of a creative organ.  There is no indication that these disabilities are not adequately rated, or that any of the Veteran's symptoms associated with any of the Veteran's service-connected disabilities are not accounted for in the rating schedule.  The Veteran's PTSD in combination with the other service-connected disabilities does not result in additional symptoms that remain unaccounted.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's PTSD symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the PTSD alone are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record because the Veteran is working and he has not alleged that he is unemployable due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

	(CONTINUED ON NEXT PAGE)







ORDER

An initial 30 percent rating, but not higher, for the service-connected PTSD is granted prior to February 11, 2013, subject to the laws and regulations governing the payment of monetary benefits.

A 50 percent rating, but not higher, is granted for the service-connected PTSD effective from February 11, 2013 to July 24, 2015.  

A rating in excess of 50 percent for the service-connected PTSD from July 24, 2015, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


